367 F.2d 157
Donald LELLA, Appellant,v.MUSICIANS PROTECTIVE UNION, LOCAL 373 A.F. of M. and American Federation of Musicians of the United States and Canada, AFL-CIO.
No. 15799.
United States Court of Appeals Third Circuit.
Argued September 27, 1966.
Decided October 26, 1966.

Appeal from the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
Godfrey P. Schmidt, New York City, for appellant.
Stephen C. Vladeck, New York City (Vladeck, Elias, Frankle & Vladeck, Sheldon Engelhard, New York City, on the brief), for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record we find no error. The Order of Dismissal of the District Court will be affirmed.